Citation Nr: 0121926	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a cervical spine disorder (residuals, 
herniated nucleus pulposus, C6-7, post operative).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from August 1972 to 
August 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The law and regulations governing the appellant's claim 
seeking entitlement to compensation benefits under 38 
U.S.C.A. § 1151 have undergone several changes in recent 
years.  In the case of Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 S.Ct. 552 
(1994), the United States Supreme Court affirmed lower court 
rulings which held that VA's regulation at 38 C.F.R. 
§ 3.358(c)(3) was invalid to the extent it precluded 
compensation under 38 U.S.C.A. § 1151 unless the additional 
disability resulted from an "accident (an unforeseen, 
untoward event)" or "carelessness, negligence, lack of 
proper skill, error in judgment or similar instances of 
indicated fault on the part of the [VA]."  This subsection 
of 38 C.F.R. § 3.358 was found to be ultra vires by the 
Supreme Court because it added a fault standard where none 
existed in the statutory provision.  In response to the 
Supreme Court's decision in Gardner, 38 C.F.R. § 3.358(c)(3) 
was amended by VA in March 1995.  The revised section (c)(3) 
of 38 C.F.R. § 3.358 provides that compensation under section 
1151 will not be payable for the "necessary consequences" 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.

However, section 1151 of 38 U.S.C.A. was amended in September 
1996 with the passage of Public Law 104-204, the VA and 
Housing and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (Sept. 26, 
1996).  In pertinent part, section 422(a) of that act amended 
38 U.S.C.A. § 1151 to provide that compensation on the basis 
of disability as a result of VA medical treatment would be 
payable only where disability was due to fault on the part of 
VA or an event not reasonably foreseeable.  In passing this 
legislation, Congress reincorporated the fault requirement 
for all claims filed on or after October 1, 1997.  See 
VAOPGCPREC 40-97, 63 Fed. Reg. 31623 (1998).  These amended 
provisions of section 1151 are specifically for application 
in this case because the appellant's claim was filed in 
September 1998.

VA regulations were thereafter enacted to enable the revised 
version of 38 U.S.C.A. § 1151 cited above.  See 38 C.F.R. 
§§ 3.361-3.363 (1998).  However, these "new" regulations 
were rescinded by a final rule on January 8, 1999, because 
the August 1998 publication in the Federal Register had been 
made without notice and comment.  See 64 Fed. Reg. 1131 
(1999).  The rescinded regulations were declared without 
force or effect regarding any claim decided after August 24, 
1998.  Id.

Review of the file indicates that the RO based its June 1999 
decision denying the appellant's claim on the rescinded 
regulations, 38 C.F.R. §§  3.361-3.363, which were cited in 
full in the August 1999 statement of the case.  The RO did 
not provide citations to the amended version of 38 U.S.C.A. 
§ 1151 in the aforementioned statement of the case.  
Pertinent VA regulations stipulate that a statement of the 
case must inform a claimant of the law and regulations 
governing the adjudication of his/her claim for VA benefits. 
A defect in a statement of the case may be cured by issuing a 
supplemental statement of the case.  38 C.F.R. § 19.31 
(2000).  Hence, as the August 1999 statement of the case does 
not provide notice of the pertinent statutory authority, and 
as further development to satisfy the duty to assist pursuant 
to more recent changes in the law governing veterans benefits 
generally are required, as detailed below, the Board finds 
that the appellant's claim should be readjudicated, and any 
supplemental statement of the case issued as a result should 
cite and inform him of the pertinent statutory language.

As alluded to above, there has been a significant change in 
the law since the RO adjudicated this case by statement of 
the case in August 1999.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) was signed into law.  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to notify and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991) (where law or regulation changes after 
a claim has been filed, but before administrative or judicial 
appeal process has concluded, the version most favorable to 
claimant should apply).  Because the RO has not yet 
considered whether any additional notification or development 
actions are required in this case under the VCAA, the Board 
finds that this claim must be readjudicated by the RO 
following completion of the development matters set forth 
below in the indented paragraphs.  See Holliday v. Principi, 
14 Vet. App. 280 (2001) (motion for en banc review denied, 
May 24, 2001) (holding, inter alia, that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the VCAA's enactment, and that concerns of 
fundamental fairness and fair process demand further 
development and readjudication under the VCAA by the lower 
adjudicatory authority (in this case, the RO)).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform him that he may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to his claim for 
compensation benefits for the cervical 
spine disorder under the provisions of 38 
U.S.C.A. § 1151.  The RO should assist 
the appellant in obtaining such evidence, 
as appropriate.  If he identifies medical 
treatment and provides specific dates, 
all VA records identified in this manner 
that have not already been associated 
with the claims file should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, after first 
providing him appropriate releases to 
obtain such records (VA Form 21-4142), 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  The RO should proceed with 
alternative search efforts for any 
medical records which may have been 
transferred to another medical facility 
or retired.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.

2.  Thereafter, the RO should schedule 
the appellant for an appropriate VA 
compensation examination to identify the 
nature and severity of his cervical spine 
disorder and to address whether this 
disorder was due to improper care by VA.  
The appellant's claims folder is to be 
made available to the examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests, including x-rays, if 
necessary, are to be done and the 
examiner should review the results of any 
testing prior to completion of report.  
Based on the examination findings, the 
examiner should provide a detailed 
description of any and all currently 
disabling residuals of the cervical spine 
disorder.  In addition, the examiner 
should be requested to express an opinion 
as to whether the proximate cause of any 
currently disabling residuals of the 
cervical spine disorder were at least as 
likely as not due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar fault on the part 
of VA medical care provided in connection 
with the treatment for his cervical spine 
complaints covering the period from June 
1997 to April 1999, and if not, whether 
it is at least as likely as not that any 
current residuals of the cervical spine 
disorder related to VA treatment provided 
during this period were proximately due 
to an event not reasonably foreseeable.  
The examiner must provide complete 
rationale for all conclusions reached.  
If the appellant fails to report for any 
scheduled examination, this fact should 
be noted in the claims folder and a copy 
of notification(s) of the examination 
sent to him by the authorizing VA Medical 
Center should also be associated with the 
claims folder.

3.  The RO must then review the claims 
file and ensure that any and all 
notification and development actions 
applicable to the appellant's claim and 
required by the VCAA are completed.

4.  Upon completion of the above, the RO 
should readjudicate the appellant's 
claim, applying the amended version of 
38 U.S.C.A. § 1151, as described above.  
In this regard, the RO should address the 
claim on the merits with consideration 
given to all of the evidence of record 
and after ensuring that all duty-to-
notify and duty-to-assist provisions of 
the VCAA have been fulfilled.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, summarizing and citing the amended 
section 1151.  In addition, the 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his appeal as ordered by this 
REMAND, to include a summary of the 
evidence considered pertinent to the 
issue currently on appeal.  The RO should 
then allow the appellant an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


